DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 17, the claim recites “nixed” where it appears applicant intended “mixed.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "lightweight" in claims 1-7 is a relative term which renders the claim indefinite.  The term "lightweight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, a material having any weight will be considered to read on the claims.
highly fused" in claim 1 is a relative term which renders the claim indefinite.  The term "highly fused" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the claim will be considered to recite “
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
  	Per claim 1, while it is known in the art to provide a method for preparing a simultaneous nitrogen and phosphorus removal 
SI: weighing sulfur and an iron-based component in a mass ratio of 6:1-1:2, wherein the iron-based component is a mixture composed of iron sulfides and carbonates of calcium and magnesium in a mass ratio of 1:0-1:4 (see, for example, CN 107304075); in the examiner’s opinion the prior art fails to teach or render obvious the method further including
S2: when the mass ratio of the sulfur to the iron-based component is < 3, heating and melting the aforementioned iron-based component and sulfur to obtain a 
when the mass ratio of the sulfur to the iron-based component is > 3, taking 95 wt% of the aforementioned iron-based component, heating and melting it together with the sulfur to obtain a molten mixture, then taking and mixing the remaining 5 wt% of the iron-based component with a chemical foaming agent, and adding into the molten mixture for a foaming treatment; and
S3: cooling and molding the foamed molten mixture to obtain the simultaneous nitrogen and phosphorus removal mixed with the iron based component.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/22/21